Citation Nr: 1749503	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve (claimed as due to herbicide exposure), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  He was awarded multiple medals for his service, including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified before a Decision Review Officer.  In August 2017, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  Transcripts of those proceedings are associated with the claims file.  The RO substantially complied with the Board's July 2017 hearing remand instructions and an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed during the 2017 Board hearing, the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for posttraumatic stress disorder was previously on appeal.  In a December 2013 rating decision, the RO granted entitlement to service connection for traumatic brain injury with a psychiatric condition diagnosed as anxiety disorder.  Therefore, that issue is not before the Board at this time.  

The issue of entitlement to service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In an October 2002 rating decision, the RO denied entitlement to service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve (claimed as due to herbicide exposure).  The Veteran did not file a notice of disagreement or submit new and material evidence within one year.  Since that time, new evidence has been received that is material to the contention that the Veteran was exposed to herbicide agents during his Vietnam War era service.


CONCLUSION OF LAW

The October 2002 rating decision, which denied entitlement to service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve (claimed as due to herbicide exposure), is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2002 rating decision, the RO denied entitlement to service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve (claimed as due to herbicide exposure).  The RO found that there was no evidence that the Veteran's service in the waters off the shore of Vietnam actually involved duty or visitation in Vietnam (which the RO defined as evidence showing that the ship came to port in Vietnam and the Veteran disembarked).  Accordingly, the RO found that service connection could not be established based on Agent Orange exposure.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  38 C.F.R. § 3.156(a) provides:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Credibility must be presumed in petitions to reopen.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence (including lay statements) may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability, even if it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that, in this case, new and material evidence has been received.  Since the October 2002 rating decision, the Veteran has provided multiple lay statements - including his April 2016 DRO hearing testimony and August 2017 Board hearing testimony - that provide more complete details regarding the specific dates, locations, and circumstances of his claimed exposure to herbicide agents both "on the ground" in Vietnam, and/or during his ship's travels on the inland waters of Vietnam.  Specifically, he asserted that he had "boots on the ground" in Vietnam during one instance when he disembarked his ship, the USS Galveston (CLG-3), in approximately summer or fall 1965, as part of his military occupational specialty (MOS) as a radio telephone operator and supervisor.  He testified that, at that time, he was working as part of a gunfire support team.  Moreover, he testified that he was given specific latitude and longitude coordinates on the landmass of Vietnam to navigate to his destination.  He also contended that ship logs would have documented this account.  See April 2016 DRO hearing transcript; August 2017 Board hearing transcript; April 2009 statement.
	
He also provided more specific details regarding the dates, locations, and circumstances regarding when and how his ship, the USS Galveston (CLG-3), may have traveled in the inland waterways of Vietnam, to include the Mekong River Delta, as part of gunfire support operations from approximately summer to fall 1965.  See April 2016 DRO hearing transcript.  Specifically, he testified that his ship supported Operation Market Time in approximately summer or fall 1965 and Operation Starlite in approximately August 1965.  He stated that the USS Galveston was in the mud banks and in very shallow waters up against the shore, including near Chu Lai in July 1965.  He explained that Operation Market Time involved operating close to shore to stop the enemy from moving supplies.  He specified that these engagements took place in the areas just north and south of Da Nang, south of Saigon, near the Van Tuong Peninsula, and south of Chu Lai.  See August 2017 Board hearing transcript; April 2016 DRO hearing transcript; August 2017 Board hearing transcript; April 2009 statement.

As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that, when credibility is presumed, the additional evidence is new and material to reopen the Veteran's claim for service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve (claimed as due to herbicide exposure).  See 38 C.F.R. § 3.156.  For the reasons discussed below, this issue must be remanded for further development before the Board can adjudicate the merits. 


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve (claimed as due to herbicide exposure), the claim is reopened.  To that extent only, the appeal is granted.
REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus type II with peripheral neuropathy involving the right ulnar nerve (claimed as due to herbicide exposure).  Specifically, as discussed in detail above, he contends that he was exposed to herbicide agents during one instance of "boots on the ground" service in Vietnam when his ship, the USS Galveston (CLG-3), was on or near the coast of Vietnam in approximately summer to fall 1965.  He testified that he disembarked on land once to perform duties as a radio telephone operator and supervisor as part of gunfire support operations.  He also suggested that his ship traveled on the inland waters of Vietnam, to include the Mekong River Delta, during that period.  A remand for additional development is needed to verify these contentions.

In March 2002, the RO obtained a report verifying that the Veteran's service records showed that he had served aboard a ship that sailed in Vietnam waters on the following dates: July 4, 1965 to July 17, 1965; July 28, 1965 to August 27, 1965; September 4, 1965 to October 11, 1965;  and October 30, 1965 to November 22, 1965.  That report provided, "[h]owever, the record does not...dictate whether or not he ever set foot in Vietnam."  

In July 2013, the RO requested the Veteran's service records regarding Vietnam duty and visitation, including temporary duty orders and performance evaluations.  Responsive service records did not verify the Veteran's contentions regarding herbicide exposure.  Specifically, they did not show "boots on the ground" service in Vietnam (to include disembarkation from the USS Galveston (CLG-3)).  Nor did they show that the Veteran's ship, the USS Galveston (CLG-3), entered the inland waters of Vietnam.

A July 2015, form memorandum by the Joint Services Records Research Center provided in part, "JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era."  This form memorandum appears to be based upon VA Adjudication Manual, M21-1, Section IV.ii.1.H.2.l. (Processing Claims Based on Storage of Agent Orange Aboard U.S. Navy and Coast Guard Ships).  The issue addressed in this memorandum - whether ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides - is nonresponsive and immaterial to any theories of entitlement to service connection due to herbicide exposure raised by either the Veteran or the record.  This memorandum does not specifically note consideration of such logs from the Veteran's ship; rather, it is a form memorandum that references logs from Navy and Coast Guard ships generally.

The Board notes that the RO issued a VCAA notice in March 2009 requesting ship information, the time frame of claimed herbicide exposure, and a detailed description of how the Veteran believed he had been exposed to herbicides.  In April 2009, the Veteran responded with a very detailed, credible statement summarizing his ship's gunfire support role in the waters of Vietnam in approximately summer to fall 1965.  He also stated that his gunfire support team directed fire by ground, suggesting that he had "boots on the ground."  However, in an October 2009 rating decision, the RO deemed his response insufficient to obtain deck logs.  The Board finds the RO's efforts to obtain information from the Veteran needed to request the deck logs were deficient.  At a minimum, the RO should have documented efforts to follow-up with the Veteran to obtain any additional information needed to make the necessary deck log request (to include a narrower time frame).  Moreover, of record at the time of the October 2009 rating decision was a March 2002 report summarizing in detail the Veteran's ship's verified dates in the waters of Vietnam when he served aboard.  Under these circumstances, and in light of the Veteran's very credible statements and hearing testimony, as well as his cooperation with the claim adjudication process, the Board finds that he should be afforded another opportunity for the RO to attempt to obtain the deck logs from the USS Galveston (CLG-3) from the relevant periods when the Veteran served aboard.  

Furthermore, the Board takes judicial notice of the most recent, September 2017 list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents ("the list"), which does not include the USS Galveston (CLG-3).  Specifically, the Board recognizes the list's discussion regarding Locating Ships on the List, which provides in part: 

This list is evolving and is not complete.  Therefore, the presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on this list.  All development described in the procedures manual should be followed in cases involving ship activity, including sending a request to the Army and Joint Services Records Research Center for review of deck logs....

The list's discussion regarding ships operating temporarily on Vietnam's inland waterways provided in part: 

This category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.

Although the list does not include the USS Galveston (CLG-3), it does include other ships that provided naval gunfire support in the Mekong River in summer 1965, as well as at least one ship that sent personnel ashore during Operation Market Time.  These consistencies with the Veteran's credible statements regarding the approximate dates, locations, and circumstances of his claimed herbicide exposure while serving aboard the USS Galveston (CLG-3) bolster the plausibility of his contentions. 

In summary, a remand is necessary for the RO to attempt to obtain the ship logs and command histories from the USS Galveston (CLG-3) to attempt to verify the Veteran's contention of one instance of "boots on the ground" service in Vietnam while the ship was on or near the coast of Vietnam in approximately summer to fall of 1965.  Moreover, these records are needed to attempt to verify his contention that the ship entered Vietnam's inland waterways, to include the Mekong River Delta, during that period.  Specifically, at the 2017 Board hearing, his representative asked VA to attempt to obtain deck logs from the USS Galveston (CLG-3) for the period from July 1, 1965 to September 30, 1965.  The requested development must be conducted despite the fact that the USS Galveston (CLG-3) is not on the current list. 

Accordingly, the case is REMANDED for the following action:

1. Request ship deck logs and command histories from all appropriate institutions from July 1, 1965 to September 30, 1965 to attempt to verify: 

a. the specific locations of the USS Galveston (CLG-3) during the dates when the Veteran served on that ship while it was in the territorial waters of the Republic of Vietnam (referenced in the remand discussion above); 

b. whether the Veteran or other personnel went ashore in Vietnam while his ship, the USS Galveston (CLG-3), was on or near the coast of Vietnam in approximately summer to fall 1965; and

c. whether the USS Galveston (CLG-3) ever entered the inland waterways of Vietnam, to include the Mekong River Delta, in approximately summer to fall 1965. 

Document all such efforts and any negative responses in the claims file.

If the RO needs any additional information from the Veteran to request the ship logs and command history as instructed above, then please send the Veteran and his representative a letter requesting such information, and document all responses in the claims file. 

All development requested above must be made regardless of whether the USS Galveston (CLG-3) is on the current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents. 

2. Then, if herbicide exposure cannot be verified, issue a formal finding explaining all steps taken and notify the Veteran and his representative.

3. Obtain and associate with the claims file any outstanding VA treatment records from San Francisco VAMC (Veterans Affairs Medical Center) and Santa Rosa Outpatient from October 2017 to the present. 

4. After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


